Appeal by petitioners from an order of the Supreme Court, Kings County, enteréd March 8, 1973, which denied their application, styled by them as one for a writ of habeas corpus and by said court as being also to dismiss the indictment against petitioners on the ground of deprivation of their right to a speedy trial. Appeal dismissed, without costs. Ho appeal lies from an intermediate order denying dismissal of an indictment in a criminal action and the questions involved may only be reviewed on appeal from a judgment of conviction (CPL 450.10, 450.20). Insofar as the appeal may be deemed one from a judgment which dismissed a writ of habeas corpus, it should also be dismissed. The relators-defendants have been released on their own recognizance and, therefore, their liberty is no longer restrained to such a degree as to entitle them to the extraordinary writ of habeas corpus (People ex rel. Wilder v. Markley, 26 N Y 2d 648). Furthermore, as to relator Stone the appeal should be dismissed on the additional ground that he has absconded (People v. Del Rio, 14 N Y 2d 165). Gulotta, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.